MEMORANDUM **
Ahmad Reza Ardestani Rostamaba, a native and citizen of Iran, and a citizen of Canada, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his request for a continuance for failure to prosecute his asylum, withholding of removal, and Convention Against Torture claims. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion for a continuance, Nakamoto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir.2004), and de novo questions of law, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny the petition for review.
The IJ instructed Rostamaba to submit himself for fingerprinting and informed him of the consequences of a failure to do so, yet nearly one year later Rostamaba could not provide a reasonable explanation *500for his failure to comply with this requirement. Accordingly, we conclude that the IJ did not abuse his discretion in denying Rostamaba’s request for a continuance to submit updated fingerprints. See Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246-47 (9th Cir.2008); cf. Cui v. Mukasey, 538 F.3d 1289, 1293-95 (9th Cir.2008).
We reject Rostamaba’s contention regarding the application of 8 C.F.R. § 208.1 to removal proceedings before the IJ.
In light of the foregoing, we also reject Rostamaba’s claim that the IJ violated his due process rights by making a determination of his claim without conducting an evidentiary hearing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error to establish a due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.